Case 1:19-mj-00623 Document 1 Filed on 05/31/19 in TXSD Page 1 of 1

United States
AOQ91 (Rev. 12/03) Criminal Complaint F L l [YIU AUSA Southern Damar

 

UNITED STATES DISTRICT COURT yyy 9.4 909

 

David J. Bradiey, Clork of Cour?

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

Case Number: B-19- VY) SF lp 2. 4

Cesar MENDOZA-Hernandez
A026 089 488 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 30, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)C1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on May 30,
2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on January 18, 2019. The defendant was convicted of a Criminal Alien found unlawfully Present in the United States after
Deportation on May 1, 2012. Record checks revealed that the defendant has not applied for permission from the proper
Authorities to re-enter the United States.

Defendant had $1,485.00 USD at the time of arrest.

Continued on the attached sheet and made a part of this complaint: [-] Yes x] No

 

Signature of Complainant‘

Quintanilla, Adalberto _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
May 31, 2019 at Brownsville, Texas
Date City/State

Ronald G. Morgan U.S. Magistrate Judge
Name of Judge Title of Judge

 

 

 
